Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu Jintao et al (WO2019204800A1) hereafter Xu in view of Zeng Chao, (WO2020043041A1) hereafter Zeng.

1. Regarding claim 1, Xu discloses a high-precision mapping method (Abstract, Figs 1- 3, 5-6, paras 0005, 0009-0012, 0030-0050 discloses a high-precision method/system) comprising: 
acquiring global initial poses of multiple point clouds, wherein the point clouds are point clouds of a location for which a map is to be built and are collected by a lidar (figs 1-3 and paras 0009-0013, 0030-0050 shows and discloses acquiring global initial poses of multiple point clouds, wherein the point clouds are point clouds of a location for which a map is to be built and are collected by a lidar); 
dividing the multiple point clouds into multiple spatial submap graphs according to a spatial distribution relationship of the multiple point clouds (paras 0045-0050, 0079-0083 discloses dividing the multiple point clouds into multiple spatial submap graphs according to a spatial distribution relationship of the multiple point clouds); 
optimizing, for each spatial submap graph, global initial poses of point clouds belonging to the spatial submap graph to acquire global poses of the point clouds in each spatial submap graph (Figs 5-6, paras 0005, 0008, 005, 0057, 0082-0087 discloses optimizing, for each spatial submap graph, global initial poses of point clouds belonging to the spatial submap graph to acquire global poses of the point clouds in each spatial submap graph); and 
stitching the multiple spatial submap graphs together according to global poses of the point clouds in each spatial submap graph to acquire a base graph of the map to be built (Figs 5-6, paras 0008, 0078-0087 discloses stitching the multiple spatial submap graphs together according to global poses of the point clouds in each spatial submap graph to acquire a base graph of the map to be built). Xu discloses collecting/acquiring point clouds using LIDAR as seen above and from the disclosure. Xu however is silent and fails to disclose point clouds further collected by a LIDAR using a multi-circle collection mode.
Zeng teaches point clouds further collected by a LIDAR using a multi-circle collection mode (Fig 4, English translated pages 8-9 discloses “In recent years, with the rise of driverless technology, the multi-wire beam lidar shown in Figure 3 has developed vigorously (64 wire beam lidar and 32 wire beam lidar are typical representatives of them). A solid black line represents a laser harness. Compared with single-line beam lidar, multi-line beam lidar can scan multiple scan lines at one time, and can quickly obtain rich three-dimensional information of the surrounding environment. It is very suitable for three-dimensional environment perception of unmanned driving systems. As shown in Figure 4, each A circle (i.e multi-circle collection) represents the point cloud data obtained by scanning a laser beam. For the sake of cost, convenience of application, etc., the current research and development of lidar are moving towards miniaturization and low-wire beam development. Especially in recent years when ADAS applications have been implemented, low-wire beam laser radar has played an increasingly important role. The Level 3 autopilot system on the vehicle uses a 4-wire beam lidar, as shown in Figure 5. Because a single sensor has its own drawbacks, multi-sensor fusion is often required to achieve robust environmental perception” meeting the above claim limitations of point clouds further collected by a LIDAR using a multi-circle collection mode). Before the effective filing date of the invention was made, Zeng and Zu are combinable because they are from the same filed of endeavor and are analogous art of Vehicular data/image processing. The suggestion/motivation would be a miniature, low-cost, robust and fast (quick) device/system (Fig 4, English translated pages 8-9). Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantageous multi-circle LIDAR scanning as taught by Zeng in the method/system of Xu to obtain the invention as specified in claim 1.

2. Regarding claim Xu and Zeng discloses the method according to claim 1. Xu discloses further wherein the acquiring global initial poses of multiple point clouds comprises: acquiring a relative pose between two temporally adjacent point clouds through wheel speed meter data and inertial measurement unit (IMU) data; acquiring at least one temporal submap graph, wherein each temporal submap graph comprises temporally adjacent point clouds; generating a first pose graph according to global positioning system (GPS) data, the relative pose between the two temporally adjacent point clouds, and the at least one temporal submap graph, wherein each point cloud is characterized as a node in the first pose graph, and the two adjacent point clouds are characterized as adjacent nodes in the first pose graph; and optimizing the first pose graph to acquire the global initial poses of the multiple point clouds (figs 1, 3-6 and paras 0035-0045, 0049-0059 and 0072-0073 shows and discloses the above claim limitations of acquiring data using the IMU, LIDAR (point clouds) and GPS and the optimization of the graph poses meeting the above claim limitations).  

3. Regarding claim 3, Xu and Zeng discloses the method according to claim 1. Xu discloses further wherein the acquiring global initial poses of multiple point clouds comprises: acquiring the global initial poses of the multiple point clouds through at least one of GPS data or IMU data (figs 1, 3-6 and paras 0035-0045, 0049-0059 and 0072-0073 shows and discloses the above claim limitations acquiring the global initial poses of the multiple point clouds through at least one of GPS data or IMU data).

4. Claim 10 is a corresponding device claim of claim 1. See the corresponding explanation of claim 1. Xu shows in figs 1-6 and in paras 0014-0017 a mapping device, comprising: at least one processor; and a memory in communication with the at least one processor executing the functions as recited claim 10.

5. Claim 11 is a corresponding device claim of claim 2. See the corresponding explanation of claim 2.

6. Claim 12 is a corresponding device claim of claim 3. See the corresponding explanation of claim 3.

7. Claim 19 is a corresponding non-transient computer readable storage medium claim of claim 1. See the corresponding explanation of claim 1. Xu discloses in para 0017 a system with a memory storing instructions and executed by the processor performing the functions as recited claim 19.

8. Claim 20 is a corresponding non-transient computer readable storage medium claim of claim 2. See the corresponding expalantion of claim 2. according to claim 19, wherein the computer instructions are configured to enable the computer to implement the following steps: acquiring a relative pose between two temporally adjacent point clouds through wheel speed meter data and inertial measurement unit (IMU) data; acquiring at least one temporal submap graph, wherein each temporal submap graph comprises temporally adjacent point clouds; generating a first pose graph according to global positioning system (GPS) data, the relative pose between the two temporally adjacent point clouds, and the at least one temporal submap graph, wherein each point cloud is characterized as a node in the first pose graph, and the two adjacent point clouds are characterized as adjacent nodes in the first pose graph; and optimizing the first pose graph to acquire the global initial poses of the multiple point clouds.  

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view Zeng and in further view of LIU, Ya-wen et al., (CN110046661A) hereafter LIU.

9. Regarding claim 4, Xu and Zend disclose the method according to claim 1. Xu discloses the dividing the subgraphs as seen above and as seen from the figs and disclosure. Xu and Zeng together however fail to disclose wherein the dividing the multiple point clouds into multiple spatial submap graphs comprises: dividing the multiple point clouds into multiple spatial submap graphs according to a spatial distribution relationship of the point clouds in an altitude direction and a spatial distribution relationship of the point clouds in a horizontal direction.  
	LIU in the same field of endevour and analogous art of vehicular data/image processing teaches wherein the dividing the multiple point clouds into multiple spatial submap graphs comprises: dividing the multiple point clouds into multiple spatial submap graphs according to a spatial distribution relationship of the point clouds in an altitude direction and a spatial distribution relationship of the point clouds in a horizontal direction (English abstract, pages 2 and 4 discloses dividing the point clouds into horizontal and vertical projections using a graph cut (i.e the point clouds in altitude (vertical) and horizontal directions as claimed)). Before the effective filing date of the invention was made it would be obvious and within one of ordinary skill in the art to combine LIU with Xu, Zeng. The suggestion/motivation would be an improved point cloud cluster over cutting phenomenon that greatly improves the point cloud cluster result of the accuracy of the subsequent target identification providing a high-quality data (English abstract). Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of LIU in the method/system of Xu and Zeng to obtain the invention as specified in claim 4.

10. Claim 13 is a corresponding device claim of claim 4. See the corresponding explanation of claim 4.

Allowable Subject Matter
Claims 5-9 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner has also cited references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading (anticipatory/obvious) on the claims and claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAYESH A PATEL/Primary Examiner, Art Unit 2669                                                                                                                                                                                                        
JAYESH PATEL
Primary Examiner
Art Unit 2669